Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-22810-BLOOM/Louis

 ILEANA ECHEVARRIA,

        Plaintiff,

 v.

 TACO BELL OF AMERICA, LLC,

       Defendant.
 ______________________________/

                        ORDER DENYING MOTION FOR REMAND

        THIS CAUSE is before the Court upon Plaintiff Ileana Echevarria’s (“Plaintiff”) Motion

 to Remand, ECF No. [4] (“Motion”). Defendant Taco Bell of America, LLC (“Defendant”) filed

 its Response in Opposition, ECF No. [6] (“Response”), to which Plaintiff did not file a Reply. The

 Court has considered the Motion, the Response, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons set forth below, the Motion is denied.

      I. BACKGROUND

        Plaintiff initiated this action against Defendant in the Eleventh Judicial Circuit in and for

 Miami-Dade County, Florida, see ECF No. [1-2] (“Complaint”), and thereafter filed her second

 Amended Complaint, ECF No. [1-2] at 29-37 (“Amended Complaint”). The Plaintiff seeks

 damages for injuries resulting from food purchased at the Defendant’s store placed in a

 contaminated polystyrene container. She seeks damages for Breach of Implied Warranty of

 Merchantability and Fitness (Count I); Florida’s Deceptive and Unfair Trade Practices Act

 (“FDUTPA”) (Count II); Unjust Enrichment (Count III); and Negligence (Count IV). Plaintiff

 further alleged in the Amended Complaint that the damages in this action were in excess of
Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 2 of 6
                                                               Case No. 20-cv-22810-BLOOM/Louis


 $30,000.00, exclusive of interest, costs, and attorney’s fees. Id. at 29. In addition to the allegations

 of past and future economic and non-economic damages, including ongoing or permanent pain

 and suffering, the Amended Complaint asserted a count pursuant to Florida’s Deceptive and Unfair

 Trade Practices Act (“FDUTPA”), and sought to recover attorneys’ fees. Id. at 33-34, 36.

         On July 8, 2020, Defendant filed its Notice of Removal on the basis of diversity

 jurisdiction, arguing that Plaintiff’s settlement demand of over $500,000.00 indicated that the

 amount in controversy requirement was satisfied in this case. ECF No. [1] (“Notice”). While the

 parties are citizens of different states, Plaintiff seeks to remand the case to state court because the

 amount in controversy does not exceed $75,000.00. ECF No. [4].

    II. LEGAL STANDARD

         Title 28 U.S.C. § 1332(a) vests a district court with subject matter jurisdiction when the

 parties are diverse and the amount in controversy exceeds $75,000.00. Id. A party may remove the

 action from state court to federal court if the action is within the federal court’s subject matter

 jurisdiction. 28 U.S.C. § 1441(a).

         “A removing defendant bears the burden of proving proper federal jurisdiction.” Coffey v.

 Nationstar Mortg., LLC, 994 F. Supp. 2d 1281, 1283 (S.D. Fla. 2014). “Where, as here, the plaintiff

 has not pled a specific amount of damages, the removing defendant must prove by a preponderance

 of the evidence that the amount in controversy exceeds the jurisdiction requirement.” Pretka v.

 Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010); see also 28 U.S.C. § 1332(a).

 Further, in determining whether a subject matter jurisdiction exists, the Court must focus on the

 amount in controversy at the time of removal, not at any later point. Pretka, 608 F.3d at 751

 (citations omitted); E.S.Y., Inc. v. Scottsdale Ins. Co., 217 F. Supp. 3d 1356, 1360 (S.D. Fla. 2015).

 “To determine whether this standard is met, a court first examines whether ‘it is facially apparent




                                                    2
Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 3 of 6
                                                             Case No. 20-cv-22810-BLOOM/Louis


 from the complaint that the amount in controversy exceeds the jurisdictional requirement.’”

 Miedema v. Maytag Corp., 450 F.3d 1322, 1330 (11th Cir. 2006) (quoting Williams v. Best Buy

 Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001)), abrogated on other grounds by Dudley v. Eli

 Lilly & Co., 778 F.3d 909 (11th Cir. 2014). “If the jurisdictional amount is not facially apparent

 from the complaint, the court should look to the notice of removal and may require evidence

 relevant to the amount in controversy at the time the case was removed.” Id. (quoting Williams,

 269 F.3d at 1319).

        “[A] removing defendant is not required to prove the amount in controversy beyond all

 doubt or to banish all uncertainty about it.” Pretka, 608 F.3d at 754 (citations omitted). “Where,

 as in this case, the complaint alleges an unspecified amount of damages, ‘the district court is not

 bound by the plaintiff’s representations regarding its claim,’ and may review the record for

 evidence relevant to the amount in controversy.” DO Rests., Inc. v. Aspen Specialty Ins. Co., 984

 F. Supp. 2d 1342, 1344 (S.D. Fla. 2013) (citing Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061

 (11th Cir. 2010)). Moreover, “defendants may submit a wide range of evidence in order to satisfy

 the jurisdictional requirements of removal,” including “affidavits, declarations, or other

 documentation.” Pretka, 608 F.3d at 755. The Court may also use its judicial experience and make

 reasonable inferences and deductions to determine the amount in controversy. See Roe, 613 F.3d

 at 1061-62; Pretka, 608 F.3d at 754 (discussing the difference between reasonable deductions and

 inferences with “conjecture, speculation, or star gazing”); E.S.Y., Inc., 217 F. Supp. 3d at 1360.

   III. DISCUSSION

        In the Motion, Plaintiff argues that this case should be remanded because Defendant has

 failed to meet the amount in controversy requirement, based on the updated post-removal

 settlement demand of $74,000.00, which Plaintiff appends to her Motion. ECF No. [4] at 12; ECF




                                                  3
Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 4 of 6
                                                             Case No. 20-cv-22810-BLOOM/Louis


 No. [4-2]. In its Response, Defendant contends that the Court should consider Plaintiff’s initial,

 pre-removal settlement demand, instead of the inherently self-serving post-removal demand. ECF

 No. [6] at 6-8. Nevertheless, Defendant notes that the post-removal settlement demand, coupled

 with Plaintiff’s reasonable attorneys’ fees accrued through the time of removal, meet the

 $75,000.00 amount-in-controversy requirement. Id. at 8-13. Upon review of the arguments and the

 record in this case, the Court concludes that the amount in controversy is satisfied.

        As noted above, when examining the amount in controversy requirement under diversity

 jurisdiction, the Court considers the amount at issue at the time of removal. Pretka, 608 F.3d at

 751; Miedema, 450 F.3d at 1330; E.S.Y., Inc., 217 F. Supp. 3d at 1360. The Court may consider a

 wide variety of evidence regarding the amount in controversy, such as “affidavits, declarations, or

 other documentation,” in addition to making reasonable inferences and applying its own judicial

 experience. Pretka, 608 F.3d at 755; see also Roe, 613 F.3d at 1061-62. Moreover, “[w]hen a

 statute authorizes the recovery of attorney’s fees, a reasonable amount of those fees is included in

 the amount in controversy.” Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000);

 see also Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933); DO Rests., Inc., 984 F.

 Supp. 2d at 1345. “The evidence provided must establish by a preponderance of the evidence that

 the attorney’s fees are not speculative, however the evidence does not need ‘to establish the amount

 in controversy beyond all doubt or banish all uncertainty about it.’” DO Rests., Inc., 984 F. Supp.

 2d at 1345 (quoting Pretka, 608 F.3d at 755).

        The Court is unpersuaded by Plaintiff’s arguments, regardless of which amount is

 considered for the amount-in-controversy determination. In particular, even considering Plaintiff’s

 updated, post-removal settlement demand of $74,000.00, the Court concludes that the amount in

 controversy is satisfied.




                                                  4
Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 5 of 6
                                                               Case No. 20-cv-22810-BLOOM/Louis


         The post-removal settlement demand that Plaintiff appends to her Motion, dated July 10,

 2020, states:

         Given the facts of Ms. Echevarria’s case, the injuries, prognosis, medical expenses,
         out-of-pocket expenses, and pain and suffering, and in an effort to extend a good
         faith offer of settlement to quickly resolve the matter without the need for further
         litigation, we hereby request a tender in the amount of $74,000.00. This tender is
         substantiated by the medical records and evaluations attached hereto. This tender is
         inclusive of the entirety of Ms. Echevarria’s past and future physical and emotional
         damages, as well as her pain and suffering.

 ECF No. [4-2] at 3. Excluded from this demand, however, is any request for Plaintiff’s attorneys’

 fees accrued through the date of removal, despite her statutory entitlement to these attorneys’ fees

 pursuant to FDUTPA, upon prevailing in this action. See Fla. Stat. § 501.2105(1).1

         The Court can reasonably infer that Plaintiff accrued over $1,000.00 in attorneys’ fees at

 the time of removal, given the work that was done in the state court action. See Roe, 613 F.3d at

 1061-62 (“Eleventh Circuit precedent permits district courts to make ‘reasonable deductions,

 reasonable inferences, or other reasonable extrapolations’ from the pleadings to determine whether

 it is facially apparent that a case is removable.” (quoting Pretka, 608 F.3d at 754)). Specifically,

 as Defendant correctly notes, Plaintiff’s counsel performed the following tasks in the underlying

 state court case prior to removal: (1) “drafted, filed, and served three Complaints;” (2) “presumably

 researched Plaintiff’s potential causes of action (four Counts) before filing this action—in addition

 to researching the alleged benzene-related chemicals and packaging at issue here (including the

 scientific and governmental materials that Plaintiff cites in her Complaints);” (3) “met with their

 client before instituting this action;” (4) “reviewed her medical records and bills;” (5) corresponded

 with, and had phone calls with, defense counsel;” and (6) “reviewed [Defendant’s] pending motion

 to dismiss, filed on June 11, 2020, which Plaintiff mentions in her [Motion].” ECF No. [6] at 11-


 1
   Notably, Plaintiff failed to file any reply to contest Defendant’s arguments regarding the addition of
 attorneys’ fees to the $74,000.00 supplemental settlement demand.


                                                    5
Case 1:20-cv-22810-BB Document 17 Entered on FLSD Docket 09/02/2020 Page 6 of 6
                                                              Case No. 20-cv-22810-BLOOM/Louis


 12. It is more than reasonable to infer that the total fees generated for the tasks listed above total

 more than $1,000.00. See Soares v. Scottsdale Ins. Co., No. 19-cv-22421, 2019 WL 3773649, at

 *3 (S.D. Fla. Aug. 12, 2019). Thus, even when examining Plaintiff’s updated $74,000.00

 settlement demand for the amount in controversy, the Court concludes that this amount exceeds

 the $75,000.00 requirement to establish diversity jurisdiction. As such, Defendant has established

 by a preponderance of the evidence that the amount in controversy exceeds the jurisdictional

 minimum of $75,000.00.

   IV. CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion, ECF No. [4],

 is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 2, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   6
